           Case 1:19-cv-07128-SDA Document 39 Filed 06/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Denys Nikonov,                                                             6/22/2020

                                   Plaintiff,
                                                               1:19-cv-07128 (SDA)
                       -against-
                                                               ORDER
 Flirt NY, Inc., et al.,

                                   Defendant.


STEWART D. AARON, United States Magistrate Judge:

        In accordance with the April 30, 2020 Case Management Plan (ECF No. 38), the parties

were to file a joint letter regarding the status of discovery no later than June 15, 2020. The letter

is now past due. No later than Wednesday, June 24, 2020, the parties shall file a joint letter

regarding the status of discovery.

SO ORDERED.

DATED:       New York, New York
             June 22, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
